UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4367


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LONNIE HAMES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00178-MOC-8)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick G. Davis, LAW OFFICE OF RODERICK G. DAVIS, PLLC,
Charlotte, North Carolina, for Appellant. Jill Westmoreland Rose,
United States Attorney, Anthony J. Enright, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lonnie Hames, Jr., appeals from the 22-month sentence imposed

upon revocation of his supervised release.                   On appeal, Hames

contends     that     the    sentence        imposed    is   procedurally     and

substantively unreasonable and that the district court erred by

imposing an upward departure sentence without having given prior

notice of the intent to depart.                 Finding no error, plain or

otherwise, we affirm.

      “A   district      court   has   broad    discretion    when   imposing   a

sentence upon revocation of supervised release.”              United States v.

Webb, 738 F.3d 638, 640 (4th Cir. 2013).                     We will affirm a

revocation sentence if it is within the statutory maximum and not

plainly unreasonable.        United States v. Crudup, 461 F.3d 433, 439-

40 (4th Cir. 2006).          We first consider whether the sentence is

procedurally or substantively unreasonable, employing the same

general    considerations        applied       during    review   of    original

sentences.    Id. at 438.        In this initial inquiry, we “take[ ] a

more deferential appellate posture concerning issues of fact and

the   exercise      of    discretion    than     reasonableness      review   for

[G]uidelines sentences.”         United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007) (internal quotation marks omitted).                     If we

find the sentence unreasonable, we must then determine whether it

is “plainly” so.         Id. at 657.



                                         2
     A   supervised   release   revocation   sentence    is   procedurally

reasonable if the district court considered the Chapter 7 policy

statements in the Sentencing Guidelines and the 18 U.S.C. § 3553(a)

(2012) factors applicable in the supervised release revocation

context, see 18 U.S.C. § 3583(e) (2012); Crudup, 461 F.3d at 439,

and provided sufficient explanation for the sentence imposed, see

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).         The

district court’s explanation “need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing a

post-conviction sentence.”      Id.

     Hames contends that the district court failed to adequately

consider and apply the sentencing factors in determining his

sentence and failed to provide a sufficient explanation for the

upward variant sentence it imposed.          We reject both of these

contentions.

     First, our review of the record leads us to conclude that the

district   court   sufficiently   considered   the   applicable    policy

statements as well as the sentencing factors.        The court noted the

policy statement recommendation of an 8-to 14-month sentence and,

addressing the relevant factors, the court emphasized two factors

in particular: the need to “protect the public from further crimes

of the defendant” and the need to “afford adequate deterrence.”

18 U.S.C. §§ 3553(a)(2)(B), (C); 3583(a)(1).            Additionally, the

court noted that this was Hames’ third violation of supervised

                                      3
release and concluded that an upward variant sentence was necessary

to protect the public and to provide deterrence, in light of Hames’

repeated violations.

      Nor do we find any procedural error in the district court’s

justification       for   the    upward   variance     imposed.       The    court’s

statements prior to sentencing Hames reflect its view that a

sentence within the calculated policy statement range would be

insufficient given the facts and circumstances of this case, which

established     Hames’      repeated      failures     to    comply        with    the

requirements of his supervision.               We further conclude that the

court’s explanation for the selected sentence is sufficient.

      Although Hames contends that the court failed to give required

notice that it would impose a sentence above the policy statement

range, such notice is not required, United States v. Ryans, 237 F.

App’x 791, 794 (4th Cir. 2007); see Irizarry v. United States, 553
U.S. 708, 716 (2008) (holding that notice requirement of Fed. R.

Crim. P. 32(h) is not applicable to variances above advisory

Guidelines ranges).             Additionally, although not required, the

court   had   provided      Hames    with     notice   when,      during    a     prior

revocation proceeding, it warned him that an upward departure would

be imposed if he committed another Class C violation of the terms

of his supervision.

      We have reviewed the record and conclude that Hames’ sentence

is   within   the    statutory     maximum    and   that    the    district       court

                                          4
adequately    explained     the        reasons   for   the      upward       departure

sentence.    We therefore conclude that the sentence imposed was not

plainly     unreasonable.          See     Crudup, 461 F.3d     at    439-40.

Accordingly, we affirm the revocation judgment.                  We dispense with

oral   argument   because        the    facts    and   legal     contentions      are

adequately    presented     in    the    materials     before    this    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                          5